Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is CON of Application No. 16/188114.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
A. Claim 1 cites “an obstacle kinematics module” and “a vehicle control interface” are not shown in any drawing.  Therefore, the “an obstacle kinematics module” and “a vehicle control interface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
B. Fig.1 shows a system illustrating components in a safety framework.  The system comprises input data 110 (RGB camera, thermographic camera, GPS data), a cloud 100, and a navigational control 150 which is not clear is that a agricultural machine, a vehicle, or what?  How are the processor 122, artificial intelligence model, and etc. are on the cloud?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 2 cites “an obstacle kinematics module …” is not described in the current application’s specification.  Thus, this subject matter is a new matter.
Claim 14 has same issue as claim 2 above.
Claims 2-23 depend upon the rejected claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite since Applicant asserts that the claim element “an obstacle data processing module in communication with” and “a navigation controller in communication with …” are limitations that do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph because “an obstacle data processing module” and “a navigation controller” are generic placeholders which are substituted for “means” for supposedly performing the claimed function without reciting of structure or material described in the specification (see MPEP 2181(I) for 3-prong analysis for Means-type Claims).  

(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC 112, sixth paragraph; or
(b) 	Amend the written description of the specification such that that is clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 USC 132(a)); or
(c) 	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linker or associated to the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 2 cites an agricultural machine control system with sensors, modules, a vehicle control interface, the agricultural machine, and etc.  However, it is unclear how and what manner those components are connected.  The claim fails to define a vehicle relationship with the agricultural machine.  It is unclear the navigation controller is belonged to the vehicle or the agricultural machine.
Claim 14 has same issue above
Claims 2-13 & 15-23 depend upon the rejected claims.
Below are cited references that teach the claimed subject matter as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 2-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN107817798A) in view of Anderson (20100094481).
With regarding claim 2, Wan discloses an obstacle identification and agricultural machine control system (an agricultural machine automatic obstacle avoidance system, see the abstract) comprising: 
a first sensor configured to detect one or more first obstacle attributes; a second sensor configured to detect one or more second obstacle attributes different than the first obstacle attributes (images information captured by the camera carried by the agricultural machine, see at least page 5, from line 1-15); 
an obstacle data processing module in communication with the first and second sensors, the obstacle data processing module (a deep learning system, see at least page 5, line 1-6) includes: 
an obstacle recognition module having an artificial intelligence component configured to identify the detected obstacle based on at least one of the first or second obstacle attributes compared with training attributes of the artificial intelligence component (the image information are extracted and classified in groups of same attributes, see at least page 5, line 1-16); and 
an obstacle kinematics module configured to determine index a position and movement of the detected obstacle based on at least one of the first or second obstacle attributes (determining the motion and static properties of the obstacle, see page 5, line 20-45+, and determining the size of the obstacle and its position in the local grid map, see page 6, line 1-2); and 
a navigation controller in communication with the obstacle data processing module, the navigation controller includes: a controller for coupling with the agricultural machine; and wherein the navigation controller is configured to deliver navigation controls based on the identified and indexed obstacle to the agricultural machine (achieve local obstacle avoidance path planning, see page 5, line 20 thru page 6, line 15).  
Wan is silent about the vehicle control interface.
Anderson discloses a high integrity coordination system for vehicles.  The coordination system includes a processor, a display, communications unit, input/output unit, and etc. which displaying information to the operators (see at least [0064]-[0066]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wan by including system’s interface for providing obstacle avoidance path planning as taught by Anderson for the agricultural machine moving effectively.

With regarding claim 3, Anderson teaches that the control system of claim 2, wherein the first sensor includes one or more of an RGB camera or thermographic camera and the second sensor includes one or more of a radar, LiDAR, sonar, ultrasound or time of flight sensor; PRELIMINARY AMENDMENTPage 3 Serial Number:16/740,109Dkt: 2754.290US2 Filing Date: January 10, 2020the first obstacle attributes for the RGB camera include one or more of shape, brightness, color, edges, pixel grouping, variation in pixel intensity, or temperature attributes of the obstacle; and the second obstacle attributes include one or see at least [0114]-[0123]+).  

With regarding to claim 4, Anderson teaches that the control system of claim 2, wherein the first sensor includes an RGB camera or thermographic camera and the second sensor includes the other of the thermographic camera or the RGB camera (see Fig.7).  

With regarding to claim 5, Anderson teaches that control system of claim 2, wherein the first sensor includes one or more cameras configured to capture images in multiple fields of view around the agricultural machine, and the second sensor includes one or more forward facing sensors relative to a direction of travel of the agricultural machine (see at least [0115]-[0118]+).  

With regarding to claim 6, Wan teaches that control system of claim 2, wherein the obstacle recognition module is configured to identify the detected obstacle with an obstacle label and probability of the obstacle label (determining the size of the obstacle and its positions in the local grid map, see at least page 5).  

With regarding to claim 7, Wan teaches that control system of claim 2, wherein the navigation controls include a drivable pathway; and the navigation controller includes a path planning module configured to generate the drivable pathway based on the identified and indexed obstacle (see at least page 5-6).  

With regarding to claim 8, Wan teaches that control system of claim 7, wherein the path planning module is configured to generate the drivable pathway based on the identified and indexed obstacle and one or more of position of the agricultural machine, heading of the agricultural machine, or operational characteristics of the agricultural machine (when an obstacle is found, determining the path from point A to point B based on the sensor’s information, see at least page 5-6).

With regarding to claim 9, Wan teaches that control system of claim 8, wherein the operational characteristics of the agricultural machine include one or more of turning radius of the agricultural machine or agricultural implement characteristics (see page 6+).  

With regarding to claim 10, Anderson teaches that control system of claim 2, wherein the vehicle control interface is configured to deliver navigation controls including one or more of steering control, speed control, brake control, gear control or mode control (see at least [0154]+).  

With regarding to claim 11, Wan teaches that control system of claim 2, wherein the artificial intelligence component is configured to train itself with one or more detected first or second obstacle attributes of the identified and indexed obstacle (see page 5-6).  



With regarding to claim 13, Wan teaches that control system of claim 2, wherein the obstacle kinematics module is configured to index the position and movement of the detected obstacle based on the second obstacle attributes (see at least page 5-page 7).  

With regarding to claim 14, Wan discloses a method for obstacle identification and agricultural machine control comprising: 
detecting one or more of first or second obstacle attributes of an obstacle, detecting includes: detecting first obstacle attributes of the obstacle with a first sensor; detecting second obstacle attributes of the obstacle with a second sensor, the second obstacle attributes are different than the first obstacle attributes (images information captured by the camera carried by the agricultural machine, , see at least page 5, from line 1-15); 
identifying the obstacle based on at least one of the first or second obstacle attributes compared with training attributes of an artificial intelligence component  (the image information are extracted and classified in groups of same attributes, see at least page 5, line 1-16); PRELIMINARY AMENDMENTPage 5 Serial Number:16/740,109Dkt: 2754.290US2 Filing Date: January 10, 2020 
indexing the obstacle including indexing the position and movement of the obstacle based on at least one of the first or second obstacle attributes (determining the motion and static properties of the obstacle, see page 5, line 20-45+, and determining the size of the obstacle and its position in the local grid map, see page 6, line 1-2); and 
providing navigation plan for the agricultural machine based on the identified and indexed obstacle detected with one or more of the first or second sensors (achieve local obstacle avoidance path planning, see page 5, line 20 thru page 6, line 15).  
Wan is silent about generating a navigation controls for the agricultural machine.
Anderson discloses a high integrity coordination system for vehicles.  The coordination system includes a processor, a display, communications unit, input/output unit, and etc. which generating navigation controls and displaying information to the operators (see at least [0064]-[0066]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wan by including generating navigation control for the vehicle as taught by Anderson for the agricultural machine moving effectively.
.  

With regarding to claim 15, Wan teaches that method of claim 14, wherein detecting the first obstacle attributes includes detecting one or more of shape, brightness, color, edges, pixel grouping, variation in pixel intensity, or temperature attributes of the obstacle; and detecting the second obstacle attributes includes detecting one or more of range, range- rate, reflectivity or bearing of the obstacle (see page 7).  



With regarding to claim 17, Wan teaches that method of claim 14, wherein identifying the obstacle includes identifying the obstacle with an obstacle label and a probability of the obstacle label (determining the size of the obstacle and its positions in the local grid map, see at least page 5).  

With regarding to claim 18, Wan teaches that method of claim 14, wherein generating the navigation controls for the agricultural machine includes generating a driveable pathway relative to the identified and indexed obstacle (see at least 5-6).  

With regarding to claim 19, Wan teaches that method of claim 18, wherein generating the driveable pathway includes generating the drivable pathway based on the identified and indexed obstacle and one or more of heading of the agricultural machine, position of the agricultural machine, or operational characteristics of the agricultural machine (when an obstacle is found, determining the path from point A to point B based on the sensor’s information, see at least page 5-6).  


With regarding to claim 20, Anderson teaches that method of claim 14, wherein generating navigation controls for the agricultural machine includes generating one or more of steering control, speed control, brake control, gear control or mode control  (see at least [0154]+).  

With regarding to claim 21, Anderson teaches that method of claim 14, wherein generating navigation controls for the agricultural machine includes stopping the agricultural machine  (see at least [0154-[0155]]+).  

With regarding to claim 22, Wan teaches that method of claim 14 comprising training the artificial intelligence component with one or more detected first or second obstacle attributes of the identified and indexed obstacle (see page 6).  

With regarding to claim 23, Wan teaches that method of claim 14, wherein identifying the obstacle includes identifying the obstacle based on one of the first or second obstacle attributes; and indexing the obstacle includes indexing the obstacle based on the same first or second obstacle attributes for identifying the obstacle (see page 6-7).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (CN 103499973A) disclose a master-slave operation agricultural machine intelligent navigation system.
Anderson (20100094499) discloses a system for controlling and coordinating multiple vehicles.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NGA X. NGUYEN
Examiner
Art Unit 3662



/NGA X NGUYEN/Primary Examiner, Art Unit 3662